Citation Nr: 1522088	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine, prior to November 21, 2011, and a rating in excess of 40 percent thereafter.

2. Entitlement to a rating in excess of 10 percent for neurological impairment of the bowels, fecal incontinence associated with the service-connected degenerative arthritis of the lumbar spine.

3. Entitlement to a separate compensable rating for urinary incontinence associated with the service-connected degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is contained in the electronic record.

In an April 2014 decision, the Board granted the Veteran his current 40 percent rating for his lumbar spine condition.  It also granted him an additional 10 percent rating for associated fecal incontinence.  Finally, while the Board found that the Veteran also had urinary incontinence associated with the lower back condition, it did not assign him another separate rating because it found the condition to be at a non-compensable level of severity.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 order, the Court granted the parties' joint motion for remand and vacated the Board's decision to deny a rating in excess of 10 percent for a low back condition prior to November 21, 2011 and one in excess of 40 percent thereafter and to deny a rating in excess of 10 percent for associated neurological impairments.  It then remanded these issues for further evidentiary development.  

Here, the Board is adding a third issue of whether the Veteran is entitled to an additional compensable rating for urinary incontinence associated with the lower back condition.  In the April 2014 decision, the Board found that urinary continence was associated with the degenerative arthritis, but did not find it to be compensable.  The parties discussed the failure of the Board to provide adequate reasons and bases as to why this additional compensable rating was not warranted.  Therefore, to ensure this question is properly addressed upon remand, it has been added as a separate issue above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties agreed that two of the VA examinations that were relied upon in the April 2014 Board decision were inadequate for rating purposes and resulted in a failure of the Board to ensure compliance with VA's duty to assist the Veteran.  These examinations occurred in May 2008 and April 2010.  The parties found that the May 2008 examination and later addendum opinion contained contradicting statements regarding the existence of functional loss in the form of additional limitation of function after repetitive motion concerning the Veteran's low back condition.  The parties also found that the April 2010 examination did not record the additional loss in range of motion due to pain on use.  For these reasons, they agreed that a remand was warranted for a new examination that is adequate for rating purposes.  This new examination must not only address the current severity of the Veteran's low back disability but also address the extent of the disability prior to November 2011.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).


Curiously, the parties did not comment on the more recent November 2011 VA examination contained in the claims file and used to grant the Veteran the higher 40 percent rating.  Regardless, because this examination is now over three years old and to ensure compliance with the joint motion for remand and Court order, the Board is remanding the Veteran's claim for higher ratings for a low back condition for a new examination to properly assess the severity of the condition.  

Additionally, the parties agreed that the Board did not provide an adequate statement of reasons or bases for its determinations regarding the Veteran's neurological conditions associated with his lower back disability.  The parties found that:

[I]n making these determinations, the Board did not specifically consider whether any further development was warranted on these matters.  Particularly, although the Board found that bowel incontinence and urinary incontinence were medically linked to the service-connected low back condition...the Board did not consider whether [the Veteran] was fully notified of the evidence that he could submit to support these parts of his claim.  

Thus, the Veteran should be provided proper notice upon remand regarding the evidence he could submit to support the assignment for higher ratings for these conditions.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice regarding higher ratings for neurological conditions associated with his lower back condition, including fecal and urinary incontinence.  

2. Then, schedule the Veteran a VA examination to assess the severity of his service-connected low back condition during the entire appeal period.  The entire claims file must be reviewed by the examiner and the examiner should indicate that such review occurred.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's spine.

The examiner must report the complete range of motion for the lumbar spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.

The examiner must describe all present neurological manifestations of the Veteran's lower back condition, including his fecal and urinary incontinence.  The examiner should describe the severity of these two conditions.  Specifically, the examiner should address whether the fecal incontinence causes: slight or occasional moderate leakage; occasional involuntary bowel movements necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or a complete loss of sphincter control.  He/she should also address whether the urinary incontinence requires: the wearing of absorbent materials which must be changed less than two times each day; the wearing of absorbent materials which much be changed two to four times each day; or the appliance or wearing of absorbent materials which must be changed more than four times each day.  

The examiner must also provide a retrospective evaluation as to the extent of the degenerative arthritis of the lumbar spine prior to November 21, 2011 as best as can be ascertained from the Veteran's self-reports as well as from clinical records and other evidence.

The examiner is requested to provide a fully reasoned explanation for the opinions provided, based on his or her clinical experience, medical expertise, and established medical principles.

3. Then, ensure the report of the VA compensation examination addresses the applicable rating criteria and above directive.  If not, return the report to obtain this additional necessary information. 

4. Finally, readjudicate the claims in light of all additional evidence received since the most recent statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




